 


110 HR 878 IH: Simplification Through Additional Reporting Tax Act of 2007
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 878 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Emanuel (for himself, Mr. Jones of North Carolina, Mr. Bishop of New York, Mr. Doggett, Mr. Davis of Alabama, Ms. Jackson-Lee of Texas, Mr. Sires, and Ms. Hirono) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to require broker reporting of customer’s basis in securities transactions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Simplification Through Additional Reporting Tax Act of 2007.
2.Broker reporting of customer's basis in securities transactions
(a)In generalSection 6045 of the Internal Revenue Code of 1986 (relating to returns of brokers) is amended by adding at the end the following new subsection:

(g)Additional information required in the case of securities transactions
(1)In generalIf a broker is otherwise required to make a return under subsection (a) with respect to any applicable security, the broker shall include in such return the information described in paragraph (2).
(2)Additional information required
(A)In generalThe information required under paragraph (1) to be shown on a return with respect to an applicable security of a customer shall include for each reported applicable security the customer's adjusted basis in such security.
(B)Exemption from requirementThe Secretary shall issue such regulations or guidance as necessary concerning the application of the requirement under subparagraph (A) in cases in which a broker in making a return does not have sufficient information to meet such requirement with respect to the reported applicable security. Such regulations or guidance may—
(i)require such other information related to such adjusted basis as the Secretary may prescribe, and
(ii)exempt classes of cases in which the broker does not have sufficient information to meet either the requirement under subparagraph (A) or the requirement under clause (i).
(3)Information transfersTo the extent provided in regulations, there shall be such exchanges of information between brokers as such regulations may require for purposes of enabling such brokers to meet the requirements of this subsection.
(4)DefinitionsFor purposes of this subsection, the term applicable security means any—
(A)security described in subparagraph (A) or (C) of section 475(c)(2),
(B)interest in a regulated investment company (as defined in section 851), or
(C)other financial instrument designated in regulations prescribed by the Secretary..
(b)Effective dateThe amendment made by this section shall apply to returns the due date for which (determined without regard to extensions) is after December 31, 2009, with respect to securities acquired after December 31, 2008. 
 
